 



Exhibit 10.2
August 28, 2007
Mr. Robert Rosenkranz
c/o Delphi Capital Management, Inc.
590 Madison Avenue, 30th Floor
New York, NY 10022

Re:   Award Agreement

Dear Bob:
     This letter will serve as notice of a discretionary award (the “Award”)
that has been made to you by action of the Compensation Committee of the Board
of Directors of Delphi Financial Group, Inc. (the “Company”) taken on August 23,
2007, pursuant to Section 5.2(c) of the Company’s Second Amended and Restated
Long-Term Performance-Based Incentive Plan (the “Plan”).
     The Award consists of options to purchase up to 375,094 shares of the
Company’s Class B Common Stock (the “Options”) at the exercise price of $40.18
per share. The Options are in all respects subject to the terms and conditions
of the Plan, a copy of which is attached hereto as Exhibit A, as supplemented
and modified by the terms of this letter. In the event of any conflict between
the terms of the Plan and the terms of this letter, the terms of this letter
shall prevail.
     The Options shall become exercisable in five equal installments of twenty
percent (20%) on each of August 23, 2008, August 23, 2009, August 23, 2010,
August 23, 2011 and August 23, 2012. In addition, the Options shall become
exercisable in their entirety upon a Change of Ownership, as such term is
defined in the Plan, if occurring prior to any of the dates set forth in the
preceding sentence upon which the Options would otherwise become exercisable.
     Notwithstanding the foregoing, pursuant to supplemental restrictions
imposed by the Committee in connection with such Award

 



--------------------------------------------------------------------------------



 



pursuant to Section 7.1 of the Plan: (a) if your employment with the Company
terminates for any reason prior to August 23, 2012, any of the Options not
having become exercisable as of the date of such termination shall expire in
their entirety, unless otherwise then determined by the Committee; provided,
however, that for purposes of this restriction, service on the Company’s Board
of Directors shall be deemed to be equivalent to continued employment with the
Company; and (b) if your employment with the Company is terminated by the
Company for cause, any Options then outstanding (whether or not then
exercisable) will be forfeited in their entirety. For purposes of this
restriction, whether an employment termination is for cause shall be determined
by this Committee, which determination shall be final and conclusive.
     Options which become exercisable in accordance with the foregoing
provisions shall, notwithstanding any termination of your employment (subject,
however, to the preceding paragraph), accumulate and be exercisable in whole or
in part in any subsequent period until the close of business on August 23, 2017.
     Please confirm your agreement to and acceptance of each of the terms of the
Award as described by signing and dating both counterparts of this letter and
returning one to me. The other counterpart may be retained for your files.

            Very truly yours,

Chad W. Coulter
Senior Vice President, Secretary and General Counsel
 

Agreed to and accepted:

         
/s/ Robert Rosenkranz
  Date:   August 29, 2007
 
       
Robert Rosenkranz
       

 



--------------------------------------------------------------------------------



 



[EXHIBIT OMITTED]

 